19-12346-shl   Doc 61   Filed 09/10/19    Entered 09/10/19 22:25:44   Main Document
                                         Pg 1 of 10
19-12346-shl   Doc 61   Filed 09/10/19    Entered 09/10/19 22:25:44   Main Document
                                         Pg 2 of 10
19-12346-shl   Doc 61   Filed 09/10/19    Entered 09/10/19 22:25:44   Main Document
                                         Pg 3 of 10
19-12346-shl   Doc 61   Filed 09/10/19    Entered 09/10/19 22:25:44   Main Document
                                         Pg 4 of 10
19-12346-shl   Doc 61   Filed 09/10/19    Entered 09/10/19 22:25:44   Main Document
                                         Pg 5 of 10
19-12346-shl   Doc 61   Filed 09/10/19    Entered 09/10/19 22:25:44   Main Document
                                         Pg 6 of 10
19-12346-shl   Doc 61   Filed 09/10/19    Entered 09/10/19 22:25:44   Main Document
                                         Pg 7 of 10
19-12346-shl   Doc 61   Filed 09/10/19    Entered 09/10/19 22:25:44   Main Document
                                         Pg 8 of 10
19-12346-shl   Doc 61   Filed 09/10/19    Entered 09/10/19 22:25:44   Main Document
                                         Pg 9 of 10
19-12346-shl   Doc 61   Filed 09/10/19     Entered 09/10/19 22:25:44   Main Document
                                         Pg 10 of 10
